          Case 1:19-cv-10644-MKV Document 44 Filed 11/13/20 Page 1 of 2

    VERNER SIMON
                 FIVE GREENTREE CENTRE                                     30 WALL STREET, 8TH FLOOR
              525 ROUTE 73 NORTH, SUITE 104                                NEW YORK, NEW YORK 10005
                    MARLTON, NJ 08053                                   (212) 502 5500 / (212) 502 5400 FAX
            (856) 817 6315 / (856) 817 6017 FAX

PLEASE REPLY TO: NEW YORK                                                    pwverner@vernerlaw.com


                                                   November 5, 2020             USDC SDNY
                                                                                DOCUMENT
VIA ECF
                                                                                ELECTRONICALLY FILED
Hon. Mary Kay Vyskocil
                                                                                DOC #:
USDC, SDNY                                                                      DATE FILED: 11/13/2020
500 Pearl Street, 18C
New York, NY 10007-1312
                                                   Re: Grimes v. Sony et al.
                                                   Case No.: 19-cv-10644 (SDNY)

Dear Judge Vyskocil:

I am the attorney for Plaintiffs and submit this joint letter after conferring with counsel for the
Sony Defendants.1 As the Court may be aware, the parties were referred to Magistrate Judge
Lehrburger for a settlement conference. The Magistrate has now scheduled settlement conference
dates for November 30 and on December 22.

On the other hand, the Sony Defendants have filed a pre-motion letter (contemplating a motion to
dismiss) within the time for responding to the recently filed Amended Complaint.

Finally, we are to submit a proposed Case Management Plan tomorrow, November 6 (ECF#37).

Counsel have conferred and we believe it would be efficient to request a short stay of the applicable
dates on all proceedings pending before Your Honor while we focus our efforts on resolving the
matter with Magistrate Judge Lehrburger. Towards this end, we have drafted the proposed
Scheduling Order to coincide (or perhaps to terminate) with the conclusion of the settlement
conference proceedings with Magistrate Judge Lehrburger. The draft is attached for the Court’s
review.

As counsel for the Plaintiffs, I point out that the Plaintiffs are not sophisticated in litigation in the
federal courts and desire to address their disputes directly with the Sony Defendants in hope that
such dialogue will be fruitful. I am concerned that overloading my clients with the objectives of
a settlement conference while simultaneously pursuing discovery objectives will simply dilute the
process and lead to failure.



1
        The recently added Protoons Defendants have not yet appeared.
           Case 1:19-cv-10644-MKV Document 44 Filed 11/13/20 Page 2 of 2

  VERNER SIMON

  Hon. Mary Kay Vyskocil
  USDC, SDNY
  November 5, 2020
  Page 2


 Thank you for your consideration of this request.

                                                     Very truly yours,
                                                     VERNER SIMON




                                                     PAUL VERNER

  cc: David Rose, Esq.


The parties shall file a joint letter informing the Court of the status of this case by December 21, 2020. If
the parties have not reached a settlement, they shall submit a revised proposed Case Management Plan. The
Clerk of Court is respectfully directed to terminate the letter motion pending at docket entry 41.

                                                Nov. 13, 2020
